Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20, 32 and 34 are rejected under 35 U.S.C. 102(a1) as being taught by Uryu et al (PGPUB 2014/0055059).
With respect to claim 20, Uryu teaches motor control device comprising a motor and a motor drive circuit that is connected to a power supply device and the motor and controls the output of the motor, and comprising 
a processing unit (fig. 2, 60) configured to detect a closed-loop circuit (fig. 2) formed by the motor (10) and the motor drive circuit (2) based on a short-circuit failure (paragraph 0063) of switching elements arranged in the motor drive circuit, wherein: 
a plurality of motor control switching elements (21-26) configured to drive the motor are arranged in the motor drive circuit; 
a cutoff switching element (31-33) that cut off the power supply to the motor is arranged on a power line (fig. 2, between inverter and motor) connecting the motor and the motor drive circuit; 
the closed-loop circuit is formed based on short-circuit failures of (paragraph 0063) the motor control switching element and the cutoff switching element; 

the processing unit: performs the switching control of the motor control switching element and the cutoff switching element (paragraphs 0040-0045), and 
detects the closed-loop circuit based on the output voltage of the motor drive circuit of each power line in a state where all switching elements of the motor control switching element and the cutoff switching element are turned off (paragraphs 0071-0076).
With respect to claim 32, Uryu teaches wherein the processing unit starts the detection of the closed-loop circuit during an initial diagnosis after the motor control device is activated (paragraph 0056).
With respect to claim 34, Uryu teaches wherein the motor control device is an electric power steering apparatus (fig. 1, 1).
Allowable Subject Matter
Claims 21-23, 28, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 24, the Prior Art does not teach the motor control switching element is provided with element pairs consisting of upper switching elements arranged on the high potential side and lower switching elements arranged on the low potential side in correspondence to the power line; the processing unit: 
performs the switching control of the motor control switching element and the cutoff switching element; performs the switching control to turn on any one as a first lower switching element, and turn off the lower switching elements other than the first lower switching element among the lower switching elements; 
detects the closed-loop circuit based on the voltage value of the charged power supply device or the phase current value of the first lower switching element; 
repeats the switching control to turn on and off the lower switching element in order; and
determines whether or not the voltage value of the charged power supply device or the phase current value of the turned-on lower switching element is an abnormal value to detect the closed-loop circuit, for each switching control that turns on the lower switching element; and 
when the voltage value of the charged power supply device or the phase current value of the first lower switching element is an abnormal value, the processing unit determines that any one of the followings occurred, 
a primary failure in which a short-circuit failure occurs only in the upper switching element in the same phase as the first lower switching element, 
a secondary failure in which a short-circuit failure of the upper switching element in the same phase as the first lower switching element and a short-circuit failure of the cutoff switching element in a different phase from the first lower switching element occur to form the closed-loop circuit, and 
a secondary failure in which a short-circuit failure of the upper switching element in a different phase from the first lower switching element and a short-circuit failure of the cutoff switching element in the same phase as the first lower switching element occur to form the closed- loop circuit.
Claims 24-27, 29, 31, 33, and 35 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846